DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janardanan et al.  (US 8054103).


    PNG
    media_image1.png
    536
    779
    media_image1.png
    Greyscale

	With respect to claim 1, figure 3 of Janardanan et al.  (US 8054103) discloses a clock multiplexer device, comprising: a first control circuitry (310A and 360A) configured to receive a first clock signal (301) to generate a first enable signal (312a) and a first signal (334A) according to the first clock signal (301) and a first selection signal (304A) , and receive a second selection signal (output of 320A) and a second enable signal (303A) to determine whether to output the first signal (334A) to be a first output clock signal according to the second selection signal (304B) and the second enable signal (312B), wherein the first selection signal and the second selection signal have opposite logic values (304A and 304B are inverted); a second control circuitry (310B and 360B) configured to receive a second clock signal (302) to generate the second enable signal (312B) and a second signal (334B) according to the second clock signal (302) and the second selection signal (304B), and receive the first selection signal (304A) and the first enable signal (312A via feedback from 334A) to determine whether to output the second signal (334B)  to be a second output clock signal (345B) according to the first selection signal (304A)  and the first enable signal (312A); and an output circuitry (350) configured to output one of the first output clock signal (345A)  and the second output clock signal (345B)  to be a final clock signal (351).  
  	With respect to claim 2, Janardanan discloses the clock multiplexer device of claim 1, wherein the first control circuitry comprises: a first gating circuit (310a) configured to generate the first enable signal (output of 312a)  according to the first clock signal (301 (here output signal 312a is based on feedback 334B which is based on 312B being based on 301 clock)) and the first selection signal (304a), and to output the first clock signal  (301) to be a third signal (output of 320A) according to the first enable signal (312A); a second gating circuit (310B) configured to determine whether to mask the third signal according to the first enable signal (312A), in order to generate the first signal (334A); and a third gating circuit (340A and 340B) configured to determine whether to output the first signal to be the first output clock signal according to the second selection signal (304B) and the second enable signal (312B).  
 	With respect to claim 3, figure 3 of Janardanan discloses the clock multiplexer device of claim 2, wherein the first gating circuit comprises: a synchronizer circuit  (310A and 360A) configured to receive the first selection signal (304A) according to the first clock signal (301) and to generate the first enable signal (312A) ; and an AND gate circuit (310B is an AND gate) configured to generate the third signal according to the first enable signal (312A) and the first clock signal (301).  
	With respect to claim 5, Janardanan discloses the clock multiplexer device of claim 2, wherein the second gating circuit (310B) is an integrated clock gating circuit, and is configured to mask a positive edge of the third signal according to the first selection signal (304A) to generate the first signal (334A).  
	With respect to claim 7, Janardanan figures 3 and 4 disclose the clock multiplexer device of claim 1, wherein if the first selection signal (figure 4, select 304) is transited at a first time to indicate that the output circuitry is switched from outputting the first output clock signal (345B) to outputting the second output clock signal, a level of the final clock signal during an interval that begins from the first time is determined by the second clock signal (302), and the interval is longer than or equal to a half period of the second clock signal.  (See figure 4)
 	With respect to claim 8, Janardanan discloses the clock multiplexer device of claim 1, wherein the output circuitry comprises: an OR gate (340) circuit configured to generate the final clock signal according to the first output clock signal (345A) and the second output clock signal (345B).  
 	With respect to claim 9, Janardanan discloses the clock multiplexer device of claim 1, wherein the first control circuitry and the second control circuitry have the same circuit architectures (3 input AND).  
 	With respect to claim 10, Janardanan discloses a clock switching method, comprising: receiving, by a first control circuitry, a first clock signal to generate a first enable signal (312A) and a first signal (334A) according to the first clock signal (301) and a first selection signal (304A), and receiving, by the first control circuitry, a second selection signal and a second enable signal to determine whether to output the first signal to be a first output clock signal according to the second selection signal (304B) and the second enable signal (312B), wherein the first selection signal and the second selection signal have opposite logic values; receiving, by a second control circuitry, a second clock signal to generate the second enable signal (312B) and the second signal (334B) according to a second clock signal (302) and the second selection signal (304B), and receiving, by the second control circuitry, the first selection signal and the first enable signal to determine  whether to output the second signal to be 14a second output clock signal according to the first selection signal and the first enable signal; and outputting one of the first output clock signal and the second output clock signal to be a final clock signal (351).  
 	With respect to claim 11, Janardanan discloses the clock switching method of claim 10, wherein if the first selection signal (304A) is transited at a first time to indicate to switch from outputting the first output clock signal to outputting the second output clock signal, a level of the final clock signal during an interval that begins from the first time is determined by the second clock signal, and the interval is longer than or equal to a half period of the second clock signal.  
 	With respect to claim 12, Janardanan discloses the clock switching method of claim 10, wherein receiving, by the first control circuitry, the first clock signal to generate the first enable signal and the first signal according to the first clock signal and the first selection signal, and receiving, by the first control circuitry, the second selection signal and the second enable signal to determine whether to output the first signal to be the first output clock signal according to the second selection signal (304B) and the second enable signal (312B) comprises: generating the first enable signal (312A) according to the first clock signal (301) and the first selection signal (304A), and outputting the first clock signal to be a third signal according to the first enable signal; determining whether to mask the third signal (output of 320A) according to the first enable signal, in order to generate the first signal (334A); and determining whether to output the first signal to be the first output clock signal according to the second selection signal and the second enable signal.  
 	With respect to claim 13, Janardanan discloses the clock switching method of claim 12, wherein generating the first enable signal according to the first clock signal and the first selection signal, and outputting the first clock signal to be the third signal according to the first enable signal comprises: receiving, by a synchronizer circuit (310A and 360A)  of the first control circuitry, the first selection signal according to the first clock signal and generating, by the synchronizer circuit, the first enable signal (312A from feedback); and generating, by an AND gate circuit (310A is an AND gate) of the first control circuitry, the third signal according to the first enable signal (312A) and the first clock signal (301).  
 	With respect to claim 14, Janardanan discloses the clock switching method of claim 12, wherein determining whether to mask the third signal according to the first enable signal, in order to generate the first signal comprises: 15masking, by an integrated clock gating circuit of the first control circuitry, a positive edge of the third signal according to the first selection signal to generate the first signal.  
	With respect to claim 16, Janardanan discloses the clock switching method of claim 10, wherein outputting the one of the first output clock signal and the second output clock signal to be the final clock signal comprises: generating. by an OR gate circuit (350), the final clock signal (351) according to the first output clock signal and the second output clock signal. 
	With respect to claim 17, Janardanan discloses the clock multiplexer device of claim 1, wherein the first control circuitry directly receives the first clock signal.  
	With respect to claim 18, Janardanan discloses the clock multiplexer device of claim 1, wherein the first control circuitry directly receives the second enable signal from the second control circuity.

Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive.
 	With respect to applicant’s argument Janardanan does not disclose that clock 301 is inputted to AND gate 310A and fails to explicitly disclose “a first control circuitry configured to receive a first clock signal to generate a first enable signal and a first signal according to the first clock signal and a first selection signal.”, the Examiner points out that the control circuitry can include 360A such that the clock is part of the control circuitry. 
 	With respect to applicant’s argument that Janardanan fails to explicitly disclose “ a first control circuitry configured to…, and receive a second selection signal and a second enable signal to determine whether to output the first signal to be a first output clock signal according to the second selection signal and the second enable signal.”, the Examiner points out similarly the first control signal can be interpreted to include 360A such that the claim is met.
 	With regard to the switching of the signal to provide the first clock signal to the second clock signal, the Janardanan reference is capable of achieving this functionality based on the select and enable signal from the input. 



Allowable Subject Matter
Claims 4, 6 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 	With respect to claim 4, the prior art of record fails to suggest or disclose a last flip flop circuit in the plurality of flip flop circuits is configured to be triggered according to a negative edge of the first clock signal to generate the first enable signal.  
 	With respect to claim 6, the prior art of record fails to suggest or disclose the clock multiplexer device of claim 2, wherein the third gating circuit comprises: a NAND gate circuit configured to generate a fourth signal according to the second selection signal and the second enable signal; and an AND gate circuit configured to generate the first output clock signal according to the fourth signal and the first signal.  
 	With respect to claim 15, wherein determining whether to output the first signal to be the first output clock signal according to the second selection signal and the second enable signal comprises: generating, by a NAND gate circuit of the first control circuitry, a fourth signal according to the second selection signal and the second enable signal; and generating. by an AND gate circuit, the first output clock signal according to the fourth signal and the first signal.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boutaund (US 6600345)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F(8:00am-5:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849